Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

1.	Claims 1-20 are allowed.
	
	          The following is an examiner’s statement of reasons for allowance:  

	Claims 1, 9 and 15 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 1 and 10.

	Prior art of Tanaka (US 2021/0082089) teaches 
setting a plurality of patches in an image (Fig. 2 ref label 206 and 207); 
performing a first calculation of calculating a target patch from the plurality of patches  (Fig. 2 ref label 205); 
performing a second calculation of calculating a covariance matrix from the plurality of patches and the target patch (Fig. 2 ref label 209; para [0044]); 
performing a first correction on a pixel included in the plurality of patches using the covariance matrix, and acquiring a first corrected pixel(Fig. 2 ref label 209); 

	However, none of the prior art of record teaches or fairly suggests that image processing method/apparatus/ a non-transitory computer-readable storage medium that generating an output image based on the first corrected pixel or the second corrected pixel which is acquired by performing a second correction on a pixel at a position of the first corrected pixel determined to be abnormal, and together with combination of other claimed elements as set forth in the independent claims 1, 9 and 15.  Therefore, the claims 1, 9 and 15 are over the prior art of records.

Claims 2-8, 10-14 and 16-20 are allowed because they are depended on independent claims 1, 9 and 15.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 



/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663